Voto concurrente emitido por el
Juez Asociado Señor Martín
al cual se unen los Jueces Asociados Señores Dávila, Torres Rigual y Negrón García.
San Juan, Puerto Rico, a 31 de mayo de 1977
Sabemos que el Tribunal Supremo de Puerto Rico es un tribunal de apelación y no uno de casación, y que no debemos limitarnos “a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones sino que con el más alto fin de justicia”, podemos “entender en todos los hechos y tramitaciones en la causa tal como aparecieron en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del dere-cho, y evitar injusticias.” 4 L.P.R.A. see. 36, véanse: Pueblo v. Colón Obregón, 102 D.P.R. 369, 372-3 (1974); Pérez v. Acevedo Quiñones, 100 D.P.R. 894, 901 (1972); Dávila v. Valdejully, 84 D.P.R. 101, 103-4 (1961).
Considero que el derecho a compensación del reclamante gira en torno a si su caída por las escaleras de su casa fue un resultado natural o directo de la lesión original sufrida por el reclamante. De haber sido ésa la situación estaría el accidente dentro del alcance del término “accidente inter-currente” que hemos desarrollado jurisprudencialmente. En Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 365 (1972), definimos la expresión “accidente intercurrente” en el sentido de que “una lesión subsiguiente, o sea una agrava-ción de otra anterior o una lesión distinta, es compensable, si es el resultado natural o directo de una lesión primaria com-pensable”, y ocurre en el “cuasi curso” del empleo.
Las determinaciones de hecho de la Comisión no contienen hechos que revelen que la caída por las escaleras hubiere sido el resultado natural o directo de la primera lesión. Las con-*115alusiones de derecho, al referirse a la prueba pericial médica, lo hacen suscintamente al expresar lo siguiente:
“El hecho de que el obrero se encontrara en su casa y hu-biera sido dado de alta, no derrota una alegación .de accidente intercurrente siempre que se establezca la regla básica de que la lesión subsiguiente sea el resultado natural o directo de una lesión primaria compensable.
A esos efectos el testimonio de nuestro Médico Consultor, Dr. Rafael Meza Donado, fue claro y convincente.”
Comoquiera que el reclamante había sufrido anterior-mente un accidente compensable, consistente de una lesión en la espalda, denominada “esguince lumbosacral”(1) mien-tras se encontraba levantando un saco de habichuelas de cien libras, para lo que se le fijó una incapacidad parcial equiva-lente a la pérdida de un 5 % de las funciones fisiológicas gene-rales, que es el mínimo que se fija por una incapacidad par-cial, surgen dudas de si su condición era de tal naturaleza que pudiese hacerle perder el balance e irse escaleras abajo. No hay determinación alguna de que el reclamante continuara sufriendo de los efectos resultantes de la primera lesión. Por el contrario se implica que había sido dado de alta.
Es principio reiterado el que en el ejercicio de nuestra facultad revisora tenemos amplia discreción para apreciar la prueba pericial y como consecuencia adoptar nuestro propio criterio en la apreciación o evaluación de la misma. Alonso García v. Comisión Industrial, 103 D.P.R. 712 (1975) y casos allí citados.
Un examen de la prueba pericial médica que surge del récord taquigráfico de la vista pública celebrada ante la Co-*116misión Industrial en 8 de julio de 1976 me convence de que la conclusión del perito médico de la Comisión Industrial, Dr. Rafael Meza Donado, no explica satisfactoriamente la cone-xión entre el accidente original y el alegado accidente intercu-rrente, aparte de las expresiones generales que hizo el Dr. Meza a través del interrogatorio en el sentido de que después del segundo accidente le hicieron un electromiograma que salió positivo de hernia núcleo pulposa por lo que deduce que el accidente es intercurrente. El Dr. Meza no parece haber examinado al paciente hasta el día de la vista en que expresa: “Examinado el paciente en el día de hoy encuentro que tiene una faja ortopédica y que fue intervenido quirúrgicamente.” No hay testimonio adicional del Dr. Meza, fuera de lo que he sintetizado precedentemente, que establezca con alguna precisión que la lesión subsiguiente, o sea, la caída por los escalones del patio de la casa del trabajador lesionado, sea una agravación de la caída anterior con el saco de habichue-las. En otras palabras, si la segunda caída es el resultado natural o directo de una lesión primaria compensable, lo que colocaría al segundo accidente dentro de la definición del concepto “accidente intercurrente”.
El Dr. Meza admite que el lesionado fue dado de alta del primer accidente con una incapacidad parcial permanente de 5% de las funciones fisiológicas generales y se le hizo un diagnóstico de esguince lumbosacral relacionado, que apeló y en una vista médica celebrada siete meses después (julio) del accidente le fue confirmada la decisión por el Fondo, que no compareció a otra vista celebrada dos meses después (sep-tiembre), que compareció a una al mes siguiente al segundo accidente y como resultado fue referido al neurólogo quien encontró hernia pulposa.
Los peritos médicos deben apartarse lo más posible de la especulación y la conjetura pues hemos de rechazar toda prueba que equivalga a especulación o conjetura basada en hechos subsidiarios que no sostengan adecuadamente las con-*117clusiones a que llegan los peritos. En el pasado hemos dejado sin efecto conclusiones de peritos que no están sostenidas por la prueba. Alonso García v. Comisión Industrial, supra. La Comisión Industrial debe ser exigente con el testimonio de los peritos especialmente cuando no son los médicos que han intervenido directamente con el tratamiento del lesionado. Este Tribunal en su misión revisora, debe tener ante sí un testimonio médico confiable que le permita llegar a sus pro-pias conclusiones si fuere menester. En este caso el testimonio médico está huérfano de hechos probatorios que puedan con-ducir a un análisis inteligente del problema planteado.
Este Tribunal ha expresado en el pasado que el Fondo del Seguro del Estado no es un asegurador absoluto de la salud o de la vida de los trabajadores por toda clase de acci-dente que puedan éstos sufrir. La extensión de la cubierta del sistema a accidentes no protegidos afectan la estabilidad del Fondo y el encarecimiento indebido de las primas en perjuicio de patronos y empleados. Véase: Admor., F.S.E. v. Comisión Industrial, 101 D.P.R. 56, 58 (1973). Por ello debemos ase-gurarnos de la observancia de que estén presentes los tres requisitos de ley para que un accidente sea compensable, a saber: (1) provenga de cualquier acto o función del trabaja-dor, (2) sea inherente al trabajo o empleo del trabajador, y (3) ocurra en el curso de éste. 11 L.P.R.A. see. 2, Montaner v. Comisión Industrial, 53 D.P.R. 197 (1938) y casos allí citados.
Jurisprudencialmente hemos extendido el tercer requisito de que el accidente ocurra en el curso del trabajo para in-cluir los accidentes intercurrentes que sean resultado natural o directo de la lesión primaria. No estoy convencido con los hechos que surgen del expediente ante nos de que el accidente primario consistente de un esguince lumbosacral, para el que se fijara una compensación mínima equivalente a la pérdida de un 5% de las funciones fisiológicas generales, haya sido el motivo del segundo accidente que motiva esta reclamación. *118Y más aún, entiendo que este accidente cae bajo la excepción del Art. 2 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 2, por haber ocurrido fuera del curso o “cuasi curso” del empleo.
Por las razones expuestas concurro con la sentencia emi-tida que revoca la resolución dictada por la Comisión Industrial de Puerto Rico en el caso de epígrafe.
—O—

(1) Esguince se define como “torcedura o distensión violenta de una articulación, sin luxación, que puede llegar a la rotura de algún ligamento o de fibras musculares próximas. Se caracteriza por dolor, tumefacción rápida e incapacidad para los movimientos.” Diccionario Tecnológico de Ciencias Médicas, Cardinal, 4ta. ed. 1952, Ed. Salvat. La frase “sin luxa-ción” significa que no hay dislocación permanente de una parte, especial-mente de las superficies articulares de los huesos. Id.